People v Goldman (2017 NY Slip Op 08189)





People v Goldman


2017 NY Slip Op 08189


Decided on November 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2017

Acosta, P.J., Tom, Webber, Gesmer, Singh, JJ.


1572/10 -3986/10 -1441/11 1380/13 5007B 5007A 5007

[*1]5007C The People of the State of New York, Respondent,
vReginald Goldman, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Ryan of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Jordan K. Hummel of counsel), for respondent.

Judgments of resentence, Supreme Court, Bronx County (Ralph Fabrizio, J.), rendered March 28, 2016, resentencing defendant to an aggregate term of six years, unanimously affirmed.
In this resentencing pursuant to People v Rudolph (21 NY3d 497 [2013]), the court providently exercised its discretion in denying youthful offender treatment. The seriousness of defendant's multiple violent crimes, including, among other
things, shooting two victims in the back, outweighed the allegedly mitigating factors asserted by defendant.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 21, 2017
CLERK